david a gates and christine a gates petitioners v commissioner of internal revenue respondent docket no filed date ps owned and used a house as a principal_residence for years ps wanted to enlarge and remodel the house but were advised by an architect that more stringent building and permit restrictions had been enacted since the house was built in rather than remodel the house ps voluntarily demolished it and constructed a new house on the property ps never occupied the new house and in they sold it for dollar_figure ps realized capital_gain of dollar_figure on the sale of the new house on their untimely federal_income_tax return ps did not report any of the gain from the sale of the new house ps subsequently agreed that dollar_figure of the gain was taxable but they claimed that dollar_figure of the gain was excludable from income under sec_121 i r c in a notice_of_deficiency r determined that ps are not entitled to the dollar_figure exclusion under sec_121 i r c and that ps are liable for a deficiency in income_tax and an addition_to_tax under sec_6651 i r c for held ps may not exclude from their income under sec_121 i r c the gain on the sale of the new house because the new house was never used as ps’ principal_residence held further ps are liable for the addition_to_tax under sec_6651 i r c for failure to timely file their federal_income_tax return george j tomlinson jr for petitioners kris h an and jonathan h sloat for respondent verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for peti- tioners filed a timely petition contesting respondent’s deter- mination after concessions the issues for decision are whether petitioners may exclude from gross_income dollar_figure of cap- ital gain from the sale in of property on summit road in santa barbara california summit road property under sec_121 and whether petitioners are liable for the sec_6651 addition_to_tax background the parties submitted this case fully stipulated pursuant to rule we incorporate the stipulation of facts into our findings by this reference petitioners resided in california when the petition was filed on date petitioner david a gates mr gates purchased the summit road property for dollar_figure the summit road property included an 880-square-foot two- story building with a studio on the second level and living quarters on the first level original house on date mr gates married petitioner chris- tine a gates petitioners resided in the original house for a period of at least years from date to date in petitioners decided to enlarge and remodel the original house and they hired an architect the architect advised petitioners that more stringent building and permit restrictions had been enacted since the original house was built subsequently petitioners demolished the original house and constructed a new three-bedroom house new house on unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and proce- dure petitioners concede that the destruction of the original house does not qualify as an involun- tary conversion under sec_1033 petitioners further concede a dollar_figure operating loss adjust- ment the previous owner of the house had converted the first level from a two-car garage to living quarters in the record does not establish whether the new_building and permit restrictions prevented petitioners from remodeling and expanding the original house verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner the summit road property the new house complied with the building and permit requirements existing in during petitioners had outstanding mortgage loans but the record does not disclose the identity of the property or properties that secured the mortgage loans or the dates amounts or purposes of the loans petitioners never resided in the new house on date petitioners sold the new house for dollar_figure the sale resulted in a dollar_figure gain to petitioners on date petitioners applied for an automatic_extension of time for filing their form_1040 u s indi- vidual income_tax return return however peti- tioners failed to file their return by the date due_date on date petitioners filed their return on their return petitioners did not report as income any of the dollar_figure capital_gain generated from the sale of the summit road property petitioners subsequently agreed that dollar_figure of the gain should have been included in their gross_income for but they asserted that the remaining gain of dollar_figure was excludable from their income under sec_121 on date respondent mailed peti- tioners a notice_of_deficiency for that increased petitioners’ income by dollar_figure and explained that peti- tioners had failed to establish that any of the gain on the sale of the summit road property was excludable under sec_121 respondent also determined an addition_to_tax under sec_6651 for petitioners’ failure to timely file their return petitioners timely petitioned this court seeking a redeter- mination of the deficiency and addition_to_tax petitioner sec_5 the footprint of the new house has a very different shape from that of the original house and it appears to be two to three times larger than the footprint of the original house only about one-half of the land area of the original house overlaps with the land area covered by the new house and no part of the original foundation perimeter corresponds to the foundation perimeter of the new house although petitioners suggest in their posttrial brief that the loans were related to the demo- lition of the old house and the construction of the new house there is no credible_evidence in the record that permits us to make any finding about the nature and use of the loans during the demolition and construction_period petitioners resided at a location that does not appear in the record the record does not contain any information regarding whether or when petitioners purchased and moved into a new principal_residence petitioners’ return was postmarked on date in the notice_of_deficiency respondent determined a dollar_figure adjustment because petitioners had conceded a dollar_figure capital_gain adjustment verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports assert that respondent erred in determining that they were not entitled to exclude dollar_figure of the gain under sec_121 petitioners also argue that because they are not liable for a deficiency respondent erred in determining that they were liable for the sec_6651 addition_to_tax i burden_of_proof discussion ordinarily the commissioner’s determination is entitled to a presumption of correctness 774_f2d_932 9th cir and the burden of proving error in the determination generally rests with the taxpayer rule a petitioners argue that because respondent’s determination in the notice_of_deficiency is arbitrary exces- sive and without foundation respondent’s determination is not entitled to any presumption of correctness and that respondent bears the burden_of_proof petitioners also con- tend that respondent has failed to meet his burden of pro- ducing evidence in support of his determination that peti- tioners have unreported income petitioners do not dispute that they received proceeds from the sale of the summit road property or that the sale resulted in gain that is taxable to them unless some part of the gain is excluded under sec_121 accordingly we hold that respondent’s determination is entitled to the presumption of correctness and that petitioners have the bur- den of proof we note however that this case is fully stipu- lated and that there is no disputed issue of fact that might be affected by our assignment of the burden_of_proof ii sale of the summit road property gross_income means all income from whatever source derived unless excluded by law see sec_61 sec_1_61-1 income_tax regs generally gain realized on the sale of property is included in a taxpayer’s income sec_61 sec_121 however allows a taxpayer to exclude from income gain on the sale_or_exchange of property if the tax- payer has owned and used such property as his or her prin- petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent and petitioners have not established that the requirements of sec_7491 have been met moreover because there are no factual issues in dispute sec_7491 does not apply verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner cipal residence for at least of the years immediately pre- ceding the sale sec_121 specifically provides sec_121 exclusion -gross income shall not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the tax- payer as the taxpayer’s principal_residence for periods aggregating years or more emphasis added the maximum exclusion is dollar_figure for a husband and wife who file a joint_return for the year of the sale_or_exchange sec_121 a married couple may claim the dollar_figure exclusion on the sale_or_exchange of property they owned and used as their principal_residence if either spouse meets the ownership requirement both spouses meet the use require- ment and neither spouse claimed an exclusion under sec_121 during the 2-year period before the sale_or_exchange sec_121 the issue presented arises from the fact that sec_121 does not define two critical terms- property and principal_residence sec_121 simply provides that gross_income does not include gain from the sale_or_exchange of property if such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for the required statu- tory period respondent contends that petitioners did not sell property they had owned and used as their principal_residence for the required statutory period because they never occupied the new house as their principal_residence before they sold it respondent’s argument interprets the term property to mean or at least include a dwelling that was owned and occupied by the taxpayer as his principal_residence for at least of the years immediately preceding the sale respondent urges this court to conclude that a qualifying_sale under sec_121 is one that includes the sale of a dwelling used by the taxpayer as his principal_residence because petitioners never resided in the new house before its sale in respondent maintains that the new house was never petitioners’ principal_residence predictably petitioners disagree petitioners argue that any analysis of sec_121 must recognize that the exclu- sion thereunder applies to the gain on the sale of property that was used as the taxpayer’s principal_residence peti- verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports tioners’ argument focuses on two facts-petitioners used the original house as their principal_residence for the period required by sec_121 and they sold the land on which the original house had been situated petitioners contend that the term property includes not only the dwelling but also the land on which the dwelling is situated petitioners seem to argue that the requirements of sec_121 are satisfied if a taxpayer lived in any dwelling on the property for the required 2-year period even if that dwelling is not the dwelling that is sold petitioners contend that because they used the original house and the land on which it was situ- ated as their principal_residence for the required term the summit road property qualifies as their principal_residence and dollar_figure of the gain generated by the sale of the prop- erty is excluded under sec_121 because sec_121 does not define the terms property and principal_residence we must apply accepted principles of statutory construction to ascertain congress’ intent it is a well-established rule_of construction that if a statute does not define a term the term is given its ordinary meaning see 444_us_37 nw forest res council v glickman 82_f3d_825 9th cir 121_tc_8 it is also well established that a court may look to sources such as dictionaries for assistance in determining the ordinary meaning of a term see 524_us_125 we look to the legislative_history to ascertain congress’ intent if the statute is ambiguous see 481_us_454 exclusions from income must be construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion see 515_us_323 111_tc_339 ndollar_figure citing 89_tc_49 supplementing 88_tc_28 the american heritage dictionary of the english lan- guage 4th ed defines property as something owned a possession a piece of real_estate and the right of ownership title merriam-webster’s collegiate dictionary 10th ed defines property as a quality or trait belonging and esp peculiar to an individual or thing and something owned or possessed specif a piece of real_estate verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner black’s law dictionary 9th ed defines property as the right to possess use and enjoy a deter- minate thing either a tract of land or a chattel and any external thing over which the rights of possession use and enjoyment are exercised the american heritage dictionary of the english lan- guage 4th ed defines principal in its first defi- nition as first highest or foremost in importance rank worth or degree chief similar definitions appear in other dictionaries see eg merriam-webster’s collegiate dic- tionary 10th ed black’s law dictionary 9th ed the american heritage dictionary of the english lan- guage 4th ed defines residence as the place in which one lives a dwelling and the act or a period of residing in a place merriam-webster’s collegiate dictionary 10th ed defines residence as a the act or fact of dwelling in a place for some time b the act or fact of living or regularly staying at or in some place for the discharge of a duty or the enjoyment of a benefit and a building used as a home dwelling synonym see also black’s law dic- tionary 9th ed when the dictionary definitions of principal and residence are combined we conclude that principal_residence may have two possible meanings it can either mean the chief or primary place where a person lives or the chief or primary dwelling in which a person resides likewise the term property as used in sec_121 can refer more broadly to a parcel of real_estate or it can refer to the dwelling and related curtilage used as a taxpayer’s principal_residence because there is more than one possible meaning for both the term property and the term principal_residence we cannot conclude that the meaning of sec_121 is clear and unambiguous sec_121 is not explicit as to whether congress intended sec_121 to apply to a sale of property when the property sold does not include the dwelling that the taxpayer used as a principal_residence for the period that sec_121 requires because sec_121 is ambiguous we may examine the legislative_history black’s law dictionary 9th ed defines curtilage as the land or yard adjoining a house usu within an enclosure verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports of sec_121 and its predecessor provisions to ascertain congress’ intent regarding the proper tax treatment of prin- cipal residence sales until any gain realized on the sale of a principal resi- dence was taxed as capital_gain s rept 82d cong 1st sess 1951_2_cb_458 in congress recog- nized that many taxpayers faced hardship as a result of tax on gain realized on the sale of their principal residences- especially where a taxpayer was compelled to sell his prin- cipal residence and move to a new one because of a change_in_circumstances such as an increase in family size or reloca- tion for employment-and granted relief by enacting sec_112 former sec_112 revenue act of ch sec_318 65_stat_494 s rept supra c b pincite former sec_112 provided that no gain on the sale of a principal_residence was recognized if a taxpayer purchased a new residence for a price at least equal to the selling_price of the old residence within the period specified therein unlike sec_121 which excludes gain from the sale of property used as a principal_residence former sec_112 provided for a deferral of gain from the sale of a principal_residence in the internal_revenue_code of ch 68a stat former sec_112 was recodified as sec_1034 former sec_1034 in congress enacted sec_121 former sec_121 as part of the revenue act of publaw_88_272 sec as enacted in former sec_112 provided as follows sec_112 gain from sale_or_exchange of residence - nonrecognition of gain -if property hereinafter in this subsection called old resi- dence used by the taxpayer as his principal_residence is sold by him and within a period beginning one year prior to the date of such sale and ending one year after such date property hereinafter in this subsection called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s selling_price of the old residence exceeds the taxpayer’s cost of purchasing the new residence the taxpayer had to reduce the basis in the new residence by the amount of gain excluded under former sec_112 s rept 82d cong 1st sess 1951_2_cb_458 in sec_1034 read as follows sec_1034 sale_or_exchange of residence a nonrecognition of gain -if property in this section called old residence used by the taxpayer as his principal_residence is sold by him after date and within a period beginning year before the date of such sale and ending year after such date property in this section called new residence is purchased and used by the taxpayer as his principal resi- dence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price of the old residence exceeds the taxpayer’s cost of purchasing the new residence verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner 78_stat_38 to provide older taxpayers tax relief on the sale of their principal residences former sec_121 was sub- sequently amended see technical and miscellaneous rev- enue act of publaw_100_647 102_stat_3691 economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_197 revenue act of publaw_95_600 92_stat_2869 tax reform act of publaw_94_455 sec a 90_stat_1733 and as amended per- mitted an individual on a one-time basis to elect to exclude from gross_income up to dollar_figure of gain from the sale_or_exchange of a principal_residence if the taxpayer had attained age before the sale and had owned the prop- erty and used it as a principal_residence for or more of the years immediately preceding the sale in the taxpayer_relief_act_of_1997 tra publaw_105_34 and b 111_stat_836 congress again amended former sec_121 and repealed former sec_1034 sec_121 as amended by tra sec_121 provides that a taxpayer generally may exclude up to dollar_figure of gain realized on the sale_or_exchange of a prin- cipal residence occurring after date each time the taxpayer sells or exchanges a principal_residence and meets the eligibility requirements under sec_121 sec_121 applies to petitioners’ sale of the summit road property the legislative_history of sec_121 supports a conclusion that congress intended the terms property and principal_residence to mean a house or other dwelling_unit in which the taxpayer actually resided in explaining the amend- ment to sec_121 the house committee on the budget used the terms home and house and their derivations interchangeably with the term principal_residence calculating capital_gain from the sale of a principal_residence is among the most complex tasks faced by a typical taxpayer many taxpayers buy and sell a number of homes over the course of a lifetime and are generally in sec_121 read as follows sec_121 gain from sale_or_exchange of residence of individual who has attained age a general_rule -at the election of the taxpayer gross_income does not include gain from the sale_or_exchange of property if- the taxpayer has attained the age of before the date of such sale_or_exchange and during the 8-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as his principal_residence for periods aggregating years or more verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports not certain of how much housing appreciation they can expect thus even though most homeowners never pay any income_tax on the capital_gain on their principal residences as a result of the rollover provisions and the dollar_figure one-time exclusion detailed records of transactions and expendi- tures on home improvements must be kept in most cases for many dec- ades to claim the exclusion many taxpayers must determine the basis of each home they have owned and appropriately adjust the basis of their current home to reflect any untaxed gains from previous housing trans- actions this determination may involve augmenting the original cost_basis of each home by expenditures on improvements in addition to the record- keeping burden this creates taxpayers face the difficult task of drawing a distinction between improvements that add to basis and repairs that do not the failure to account accurately for all improvements leads to errors in the calculation of capital_gains and hence to an under- or overpayment of the capital_gains on principal residences by excluding from taxation capital_gains on principal residences below a relatively high threshold few taxpayers would have to refer to records in determining income_tax con- sequences of transactions related to their house present law also may discourage some older taxpayers from selling their homes taxpayers who would realize a capital_gain in excess of dollar_figure if they sold their home and taxpayers who have already used the exclusion may choose to stay in their homes even though the home no longer suits their needs h rept pincite 1997_4_cb_319 emphasis added the legislative_history demonstrates that congress intended the term principal_residence to mean the primary dwelling or house that a taxpayer occupied as his principal_residence nothing in the legislative_history indicates that congress intended sec_121 to exclude gain on the sale of property that does not include a house or other structure used by the taxpayer as his principal_place_of_abode although a principal_residence may include land surrounding the dwelling the legislative_history supports a conclusion that congress intended the sec_121 exclusion to apply only if the dwelling the taxpayer sells was actually used as his principal_residence for the period required by sec_121 the conclusion that we reach from an examination of the legislative_history surrounding the enactment of sec_121 is bolstered by and is consistent with regulations promul- gated under the predecessor provisions of sec_121 sec- tion a income_tax regs under former sec_121 provided that the term principal_residence has the same verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner meaning as in sec_1034 and the regulations thereunder sec_1 c i income_tax regs under former sec_1034 sec_1034 regulations provided that whether property was used by the taxpayer as his principal_residence depended on all the facts and circumstances in each case including the good_faith of the taxpayer the sec_1034 regulations further provided that property used by the taxpayer as his principal_residence may include a house- boat a house trailer or stock held by a tenant-stockholder in a cooperative_housing_corporation if the dwelling which the taxpayer is entitled to occupy as such stockholder is used by him as his principal_residence the focal point of the sec_1034 regulations was the dwelling_unit a taxpayer uses as his principal_residence the sec_1034 regulations reinforce our conclusion that to obtain the benefits of former sec_1034 a taxpayer who sells a dwelling must have actually used it as his principal_residence our conclusion regarding the meaning that congress attaches to the terms property and principal_residence in sec_121 is also consistent with caselaw interpreting former sec_1034 as in effect before its repeal this court held that in order to qualify under former sec_1034 a taxpayer had to sell a dwelling that he used as his principal_residence in 54_tc_1049 we have found only one case where the taxpayers were permitted to exclude gain on a sale of land that did not occur simultaneously with the sale of the taxpayers’ principal_residence see 263_f2d_746 4th cir revg 30_tc_452 in bogley v commissioner supra pincite the taxpayers attempted to sell the entire 13-acre parcel on which their principal_residence was situated but they were able to sell only the dwelling and acres surrounding the dwelling less than year later the taxpayers sold the remaining acres id the court_of_appeals for the fourth circuit concluded that the character of the acres never changed and held that the sale of the acres qualified as a sale of the tax- payers’ principal_residence id pincite courts have distinguished bogley on the grounds that in bogley the sale of the acres was not a sale of land alone as the dwelling was also sold albeit in a transaction separate from the sale of the acres see 54_tc_1049 affd per curiam 450_f2d_980 4th cir o’barr v commissi44_tc_501 this court has stated that bogley does not support the position that a sale of land alone without a sale of the dwelling qualifies for the sec_1034 exclusion see hughes v commissioner supra pincite6 bogley is distinguishable from this case because petitioners did not sell the original house and the land in separate but related transactions as the taxpayers did in bogley regulations under amended sec_121 as currently in effect provide that if a taxpayer meets certain requirements gain from the sale of land alone may qualify for the sec_121 exclusion sec_1_121-1 income_tax regs however to qualify under this provision of the regulations the taxpayer must still sell a dwelling_unit that meets the requirements under sec_121 within years before or after the sale of the land sec_1_121-1 income_tax regs the regu- lations under amended sec_121 are effective for sales on or after date sec_1_121-1 income_tax regs verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports affd per curiam 450_f2d_980 4th cir the tax- payers agreed to exchange premises a on which the dwelling that served as their principal_residence was situated for cash and the right to occupy premises b as their new prin- cipal residence before the exchange the taxpayers moved the dwelling from premises a to premises c and began using the dwelling on premises c as income-producing property id pincite relying on former sec_1034 the taxpayers excluded gain realized on the exchange of premises a with- out the dwelling for premises b and cash id pincite they argued that premises a without the dwelling was as much a part of their principal_residence as the dwelling and that the land should be treated as their old residence for purposes of sec_1034 id pincite this court disagreed with the tax- payers and held that they were not entitled to the exclusion because the dwelling that was used as their principal resi- dence was never sold or disposed of as required by former sec_1034 id in o’barr v commissi44_tc_501 the tax- payers sold a portion of a tract of land on which their prin- cipal residence was situated however the portion of land sold did not include the residence id relying on former sec_1034 the taxpayers excluded gain from the sale of the land id pincite the taxpayers argued that the controlling fact was how the land had been used before the sale and not whether the land included a dwelling when it was sold according to the taxpayers the land that was sold had been part of the property used as their principal_residence and that use entitled them to claim the benefit of former sec_1034 id in its analysis of former sec_1034 this court stated that the only logical interpretation of sec_1034 is that it will only apply in situations where a taxpayer has dis- posed of his old dwelling id pincite because the taxpayers did not dispose_of their dwelling the court concluded that former sec_1034 was inapplicable id other cases have followed hughes and o’barr see eg 65_tc_378 essential element of a resi- dence is the dwelling not the land on which it is situated hale v commissioner tcmemo_1982_527 the sale of a taxpayer’s residence requires the sale of a structure which is used as a principal_place_of_abode and we have held that the verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner sale of land without the structure does not constitute a sale of a residence within the meaning of sec_1034 former sec_1034 required that a taxpayer sell prop- erty used by the taxpayer as his principal_residence in order to qualify for deferral in when congress amended sec_121 and repealed sec_1034 tra sec_312 and b congress continued to use the wording of former sec_1034 to describe the type of property that qualified for exclusion treatment under sec_121 if sold- property used by the taxpayer as the taxpayer’s principal_residence congress did not give any indication in the legislative_history of sec_121 that it intended that wording to have a meaning for the purpose of sec_121 dif- ferent from the meaning it had been accorded under former sec_1034 nor did congress state that it disagreed with the interpretation of that wording in cases that had inter- preted former sec_1034 we infer from the consistent use of the phrase property used by the taxpayer as his principal_residence in former sec_1034 and in sec_121 as amended by congress in that congress intended the comparable wording in the two sections to be interpreted comparably although we recognize that petitioners would have satis- fied the requirements under sec_121 had they sold or exchanged the original house instead of tearing it down we must apply the statute as written by congress rules of statutory construction require that we narrowly construe exclusions from income commissioner v schleier u s pincite under sec_121 and its legislative_history we cannot conclude on the facts of this case that petitioners sold their principal_residence accordingly we hold that peti- sec_121 provides that a taxpayer who fails to meet the ownership or use requirements under sec_121 because of a change in place of employment health or to the extent provided in regulations unforeseen circumstances is entitled to a prorated exclusion under sec_121 the prorated exclusion is based on the period of a taxpayer’s ownership and use of the principal_residence see sec_121 because petitioners never used the new house as their principal_residence they would not qualify for proration in any event even if they did however peti- tioners did not introduce any credible_evidence to support their claim to a prorated exclusion petitioners argue that the unsustainable debt they incurred in constructing the new house is an unforeseen circumstance that justifies an exclusion under sec_121 however petitioners did not introduce any credible_evidence regarding the debt they allegedly incurred or that the debt was unsustainable or that unsustainable debt qualified as unforeseen circumstances within the meaning of sec_121 verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports tioners may not exclude from income under sec_121 the gain realized on the sale of the summit road property iii addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless it is shown that such a failure is due to reasonable_cause and not due to willful neglect 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing see united_states v boyle supra pincite if a taxpayer assigns error to the commissioner’s deter- mination that the taxpayer is liable for the addition_to_tax the commissioner has the burden under sec_7491 of producing evidence to show that the sec_6651 addition_to_tax applies see 118_tc_358 116_tc_438 to meet his burden of production the commissioner must come forward with sufficient evidence to show that it is appropriate to impose the relevant penalty or addition_to_tax higbee v commissioner supra pincite however the commissioner is not required to introduce evidence regarding reasonable_cause substantial_authority or similar defenses id petitioners admit that they did not file a timely federal_income_tax return for this is sufficient to satisfy respondent’s burden of producing evidence that the sec_6651 addition_to_tax applies petitioners did not intro- duce any evidence to prove that they had reasonable_cause for their failure_to_file their return timely con- sequently we sustain respondent’s determination petitioners do not contend or provide any authority for the proposition that we should allo- cate the gain between gain on the land and gain on the residence or offer any evidence to sup- port such an allocation verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner we have considered all the other arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent reviewed by the court colvin cohen gale thornton wherry gustafson paris and morrison jj agree with this majority opinion cohen j concurring i agree with the majority and write to explain my disagreement with the dissent the dissent argues that the holding of the majority is inconsistent with the remedial purpose of sec_121 this court’s assigned task in the first instance however is to apply sec_121 as written to the facts of this case sec_121 requires that we examine the sale_or_exchange of prop- erty and provides that if the property sold was owned and used by the taxpayer as the taxpayer’s principal_residence for at least of the years preceding the sale_or_exchange the taxpayer qualifies for the exclusion under sec_121 the focal point of the sec_121 analysis is the property sold or exchanged in this case the property sold consisted of land that petitioners had used for the required period old land and a new dwelling in which petitioners had never resided new house after concluding that the term prin- cipal residence means the dwelling and associated land in which a taxpayer resided as his or her primary home the majority examined the facts to see whether what petitioners sold qualified as a principal_residence within the meaning of sec_121 the fully stipulated facts reveal that the dwelling peti- tioners sold was not used as their principal_residence for the required 2-year period petitioners demolished their former principal_residence and built a new much larger house that they never occupied the facts are decisive and support the holding of the majority the dissent maintains that because petitioners owned and used their former principal_residence old house now demol- ished and old land for the required 2-year period the prop- verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports erty that they sold new house and old land qualifies for the exclusion the dissent argues that this result is consistent with congress’ intention to liberalize the exclusion rules in when it amended sec_121 however the dissent ignores the fact that the term principal_residence has been consistently used by congress since and there is no evi- dence in the legislative_history of the taxpayer_relief_act_of_1997 tra publaw_105_34 and b 111_stat_836 which amended sec_121 and repealed sec_1034 to indicate that congress intended to change the meaning of the term principal_residence sub silentio when it amended sec_121 although sec_121 as amended by the tra blended the approaches of former sec_121 and former sec_1034 to provide a simpler and more uni- form treatment of gain generated by the sale of a prin- cipal residence congress did not change the definition of principal_residence a term it has used consistently since when sec_112 the predecessor provision to former sec_1034 was first enacted the majority’s holding is consistent with caselaw that has developed under the predecessor provisions of sec_121 most particularly former sec_1034 the cases examine the dwelling to decide whether the property sold was used as the taxpayer’s principal_residence if a taxpayer sold a dwelling that the taxpayer used as a principal_residence the taxpayer qualified for the deferral provided by former sec_1034 if the other requirements of sec_1034 such as the timely purchase of a qualifying replacement_property were met if a taxpayer sold some part of the underlying land but not the dwelling that the taxpayer used as a principal_residence the taxpayer could not defer the recognition of gain on the sale because the taxpayer did not sell his or her principal resi- dence see eg 54_tc_1049 affd per curiam 450_f2d_980 4th cir o’barr v commissi44_tc_501 if a taxpayer sold his or her principal_residence with part but not all of the under- lying land and then sold the rest of the land close to the time of the sale of the principal_residence at least one court has held that the sales must be integrated in deciding whether the gain on the sale of land could be deferred 263_f2d_746 4th cir revg 30_tc_452 although the court_of_appeals ultimately decided verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner in bogley that deferral was appropriate the deferral was predicated on the fact that the taxpayer had also sold the principal_residence in a related sale if petitioners had sold their old home instead of demol- ishing it they would have qualified for the sec_121 exclu- sion that is not what they did they demolished the old home constructed a new and larger dwelling and then sold the new dwelling without occupying it for the required 2-year period the dissent objects to the result and argues that the majority’s analysis in this case will distort the result in other cases in which the taxpayer should qualify for the sec_121 exclusion the response to this argument is straight- forward-it is not this court’s job to anticipate and decide cases that are not yet before it as the supreme court cau- tioned in 502_us_410 hypothetical applications that come to mind and those advanced at oral argument illustrate the difficulty of interpreting the statute in a single opinion that would apply to all possible fact situations we therefore focus upon the case before us and allow other facts to await their legal resolu- tion on another day we have often stated that we must decide the case in the light of what was done not what might have been done 58_tc_1055 affd per curiam without published opinion 474_f2d_1345 5th cir see also 44_tc_126 our decision must be governed by what was actually done rather than by what might have been done affd per curiam 377_f2d_534 9th cir the majority properly limits its analysis to the facts of this case which were fully stipulated and to the issues raised by the parties petitioners did not argue for a partial exclusion_of_gain attributable to the sale of the land nor did peti- tioners introduce any evidence that would have permitted the court to allocate gain between the new house and the land petitioners argued only that they were entitled to the full exclusion under sec_121 as the majority holds the property sold ie the dwelling and related land must have actually been used as petitioners’ principal_residence for the required 2-year period because the new house peti- tioners sold was never used as their principal_residence the sec_121 exclusion does not apply here we may reach a verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports different conclusion in cases involving different facts if and when the opportunity arises but we should not distort the result in this case by anticipating those cases gale thornton marvel wherry gustafson and paris jj agree with this concurring opinion halpern j dissenting there is adequate ground for the majority’s conclusion that to qualify for the sec_121 exclusion the taxpayer must sell not only the land on which her principal_residence is located but also the principal resi- dence itself nevertheless i think that there is also adequate ground for concluding that petitioners’ sale of the new house qualified for that exclusion interpretation contrary to the remedial intent of sec_121 the gain exclusion rule_of sec_121 applies if three conditions are met there must be a sale_or_exchange without distinction sale the sale must be of property owned and used by the taxpayer as the taxpayer’s principal_residence the property use condition and the property use condition must be satisfied for out of the years ending on the date of sale of the property the temporal condition the majority focuses on the second condition the property use condition and interprets the condition as being satisfied only if the property sold constitutes at least in part a house or other structure used by the taxpayer as his prin- cipal place of abode majority op p the majority does not rely on the text of the statute for that interpretation which text it concludes is ambiguous but looks to a report of the committee on ways and means house of representa- tives included as part of h rept pincite 1997_4_cb_319 a report of the committee on the budget house of representatives accompanying h_r 105th cong 1st sess which was enacted as the taxpayer_relief_act_of_1997 publaw_105_34 stat explaining the committee’s reasons for recommending an amendment to sec_121 the committee’s reasons are principally the difficulties a homeowner faces in keeping track of his basis in his home the committee report lan- verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner guage the majority quotes neither addresses the language of the proposed amendment nor purports to exhaust the situa- tions giving rise to the need for the amendment it provides insufficient grounds to conclude that congress intended the sec_121 exclusion to apply only if the dwelling the tax- payer sells was actually used as his principal_residence for the period required by sec_121 majority op p emphasis added while the majority is correct that the supreme court has said that exclusions from income are to be narrowly con- strued 515_us_323 more precisely the court said ‘the default rule_of statutory interpretation is that exclusions from income must be nar- rowly construed’ quoting 504_us_229 souter j concurring in judgment the supreme court has also said that if the meaning of a tax provision liberalizing the law from motives of public policy is doubtful then it should not be narrowly construed 293_us_144 with that latter rule_of construction in mind consider a taxpayer whose longtime home is demolished by a natural disaster a hurricane the taxpayer lacks insurance never- theless she rebuilds on the same land perhaps a bit further from the ocean and lives in the rebuilt house for months and then she sells the house and land at a gain although the taxpayer satisfies the property use condition i assume that nevertheless under the majority’s analysis she gets no exclusion because she fails the temporal condition ie she has not lived in the rebuilt house for or more of the last years i assume further that if her house had been only damaged and not demolished and she repaired it she would get an exclusion that seems like an untenable distinction to me under the facts assumed the destruction of the original house does not result in the conver- sion of the house into similar_property or into money see sec_1033 therefore the rebuilt house is not property acquired after an involuntary_conversion and there would be no tacking of the use and period of occupancy of the original house onto the rebuilt house for purposes of sec_121 see sec_121 it is no answer to that criticism to say as judge cohen does that it is not the court’s job to anticipate and decide cases that are not yet before it we are a national court that treats its own cases as precedent until we overrule ourselves by action of the court conference this case and my arguments have been before the court conference we should recognize as no doubt the commissioner and taxpayers will the weight that the analysis in this case will carry in similar situations under principles of stare_decisis verdate 0ct date jkt po frm fmt sfmt v files gates sheila united_states tax_court reports difficult interpretative questions the majority’s interpretation of the property use condition naturally suggests that there is some recognizable difference between remodeling a house and demolishing and rebuilding the house i assume the majority does not mean to suggest that any remodeling of a home terminates the use of that home as the taxpayer’s principal_residence and resets the temporal clock to zero time elapsed if not then is there some level of remodeling that does terminate the use of the home as the taxpayer’s principal_residence and set the temporal clock to zero what about a taxpayer who wanting a bigger house demolishes the old house but not the founda- tion and constructs a larger taller house using the old foundation is that remodeling or rebuilding what about keeping part of the foundation and expanding horizontally if that is remodeling then there may be an easy way for the court to reach a similar result in the case before us the par- ties have stipulated an exhibit a blueprint that shows foot- prints of both the old and the new house i have examined the exhibit and the footprints overlap might we not con- clude that part of the foundation of the old house was incor- porated into the new thus making the case a remodeling case and not a rebuilding case the majority’s report will undoubtedly raise the kind of remodeling versus rebuilding questions that i have raised i think that the better course would be to avoid provoking those questions disposition of house followed by sale of land cases see eg 263_f2d_746 4th cir revg 30_tc_452 suggest that and the regulations sec_1_121-1 income_tax regs confirm that if the principal_residence consists of both land and improvements both a prior sale of the improvements and part of the land and a subsequent sale of the remaining land can qualify under sec_121 although petitioners are perhaps at a disadvantage for not arguing it it does not seem to me to be an impossible stretch to view the demolition of the original house as a sale for zero dollars followed by a later sale of the land there would then be a ground to apply sec_121 to the subsequent sale of the land the demoli- verdate 0ct date jkt po frm fmt sfmt v files gates sheila gates v commissioner tion disposition of the original house would give rise to a non- deductible loss with the basis in the house going to the land see sec_280 any gain attributable to the original house and land would be realized on the sale of the land and new house that approach requires the allocation of the proceeds between the new house and the land which apparently peti- tioners did not think to address conclusion i would treat the demolition and reconstruction of peti- tioners’ house no differently from a renovation as a second best solution if i had adequate information i would treat the original house as being sold for zero dollars upon its demolition and apply sec_121 to a subsequent sale of the land and new house wells goeke kroupa and holmes jj agree with this dissent f verdate 0ct date jkt po frm fmt sfmt v files gates sheila
